Citation Nr: 1422829	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-18 573A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  He died in August 2009, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the case lies with the RO in Huntington, West Virginia.


FINDINGS OF FACT

1.  The Veteran died in August 2009; the death certificate listed the cause of death as ascending aortic dissection, due to or as a consequence of aneurysm.

2.  At the time of the Veteran's August 2009 death, service connection was in effect for posttraumatic stress disorder, rated as 100 percent disabling from March 2008.

3.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides.

4.  The evidence of record is in equipoise as to whether the Veteran's death is related to his service-connected PTSD or to atherosclerosis due to his exposure to herbicides in service.

CONCLUSION OF LAW

The criteria for service connection for the cause the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.310, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  The following diseases are deemed associated with herbicide agent exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus (Type II), Hodgkin's disease, ischemic heart disease, hairy cell leukemia and other chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson' disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The record shows that the Veteran served in the Vietnam during the Vietnam War era.  The Veteran is therefore presumed to have been exposed to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).

The Veteran's death certificate reflects that he died in August 2009, at age 66.  The death certificate listed the cause of death as ascending aortic dissection, due to or as a consequence of aneurysm.  No underlying causes were noted, and no other contributing conditions were noted.  An autopsy was not performed. 

At the time of the Veteran's August 2009 death, service connection was in effect for PTSD, rated as 100 percent disabling from March 2008.  Thus, the appellant's claim for service connection for the cause of the Veteran's death can be substantiated if the evidence shows a relationship between the cause listed on the death certificate, and the Veteran's service-connected PTSD or other disabilities related to his service.

As to the relationship between the cause of the Veteran's death, which is noted to be ascending aortic dissection on the death certificate, and his service-connected disabilities, the medical evidence of record contains conflicting medical opinions.

In an August 2009 letter, a private physician, Dr. George Linsenmeyer, provided an opinion that the Veteran's aortic dissection was immediately caused by hypertension and atherosclerosis.  Dr. Linsenmeyer also stated that the Veteran's hypertension may have been the result of his PTSD, which subsequently caused and contributed to the Veteran's severe aortic dissection.  In a February 2013 letter, Dr. Linsenmeyer provided a supplemental opinion that it is a well-known medical fact that chronic sympathetic overstimulation, such as emotional stress, may trigger and aggravate hypertension.  He explained that entities such as the PTSD, which may cause chronic elevation of the sympathetic nervous system and emotional stress, may cause and aggravate hypertension.  Dr. Linsenmeyer cited to page 938 of the 9th edition of Braunwald's Heart Disease, which he stated was a well-respected reference book for cardiovascular medicine.

In contrast, after reviewing the Veteran's claims file, a VA examiner opined in January 2011 that the Veteran's PTSD had no contribution to the cause of the Veteran's death.  The examiner noted that although PTSD may temporarily worsen hypertension symptoms there is no medical literature or studies documenting that PTSD causes or worsens hypertension.  The examiner further stated that Dr. Linsenmeyer's opinion was based on speculation as he used the "may have been the result of" and he was not definitive or 100 percent sure about the cause of the Veteran's aortic dissection due to PTSD.  The examiner also stated that the Veteran did not have documented arteriosclerotic cardiovascular disease and his death certificate did not mentation cause of death was atherosclerotic cardiovascular disease or ischemic heart disease.

Both Dr. Linsenmeyer and the January 2011 VA examiner are medical professionals and equally competent to render an opinion regarding the Veteran's cause of death.  Further, both medical opinions were based on the Veteran's reported medical history.  Although Dr. Linsenmeyer did not indicate that he had the opportunity to review the Veteran's claims file, he was knowledgeable about the Veteran's medical history as he is shown to be one of the physicians who provided treatment to the Veteran at St. Mary's Medical Center in the time immediately prior to his death in August 2009.

Although Dr. Linsenmeyer's opinion as to the cause and effect between hypertension and PTSD was couched in somewhat speculative language, service connection for the Veteran's cause of death can be alternatively established based on his exposure to herbicide in service, because Dr. Linsenmeyer stated that atherosclerosis, which is among one of the presumptive conditions linked to herbicide exposure, was one of the immediate causes of the Veteran's aortic dissection.  38 C.F.R. § 3.309(e).

The Board finds that neither of the medical nexus opinions is more probative than the other opinion.  Therefore, the medical nexus opinions in this case are at least in relative equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

Accordingly, giving any reasonable doubt in the appellant's favor, the Board finds that the evidence establishes that the Veteran's cause of death, ascending aortic dissection was either related to his service-connected PTSD or atherosclerosis due to his exposure to herbicides in service.  38 U.S.C.A. §§ 5107, 1310; 38 C.F.R. §§ 3.102, 3.312.  On this basis, service connection for the cause of the Veteran's death is warranted. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


